Citation Nr: 1622644	
Decision Date: 06/06/16    Archive Date: 06/21/16

DOCKET NO.  12-03 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a nerve condition of the legs, to include peripheral neuropathy as due to herbicide exposure.

2.  Entitlement to service connection for bilateral knee disability.

3.  Entitlement to service connection for gout.

4.  Entitlement to service connection for left eye disability.

5.  Entitlement to service connection for disability manifested by dizzy spells and blackouts.

6.  Entitlement to service connection for bilateral ankle disability.

7.  Entitlement to service connection for disability manifested by memory loss.



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1970 to March 1972.  He is a recipient of the Bronze Star Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In March 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

In November 2014, the Board remanded the appeal for evidentiary development.

The issues of entitlement to service connection for a nerve condition of the legs, left eye disability, disability manifested by dizzy spells and blackouts, and disability manifested by memory loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A bilateral knee disability, to include osteoarthritis, was not manifest in service or within one year of separation, and is not otherwise related to service.

2.  Gout was not manifest in service or within one year of separation, and is not otherwise related to service.

3.  Bilateral ankle disability, to include osteoarthritis, was not manifest in service or within one year of separation, and is not otherwise related to service.


CONCLUSIONS OF LAW

1.  Bilateral knee disability was not incurred in or aggravated during service, and osteoarthritis may not be presumed to have been incurred in or aggravated during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  Gout was not incurred in or aggravated during service, and may not be presumed to have been incurred in or aggravated during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

3.  Bilateral ankle disability was not incurred in or aggravated during service, and arthritis may not be presumed to have been incurred in or aggravated during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. § 3.159 (2015).

As an initial matter, the Board notes that VA's duty to notify was satisfied by a letter sent to the Veteran in February 2010.  See id.; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The appeal was last adjudicated in December 2015, following which the Veteran was provided with a copy of a Supplemental Statement of the Case.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, service treatment records, medical records from the Veteran's reserve service, post-service VA outpatient records dating from 1991, and lay statements have been associated with the record and have been reviewed by both the AOJ and the Board in connection with the claims herein decided.  In July 2015, the AOJ requested outstanding records pertaining to the Veteran from the VA Medical Center in Memphis, Tennessee, per his request.  In October 2015, VA received notification that no records prior to 1991 were available.  In addition, VA obtained the Veteran's Social Security Administration (SSA) records pursuant to the Board's November 2014 remand.  The Board finds that VA has satisfied its duty to obtain available Federal records with regard to the issues herein decided.  See 38 C.F.R. § 3.159(c)(2).

The Board acknowledges that VA has not afforded the Veteran examinations relating to his bilateral knee disability, bilateral ankle disability, or gout.  However, as discussed in further detail below, the Board finds no credible evidence of knee or ankle pathology, or manifestations consistent with a diagnosis of gout or osteoarthritis, during service or for many years thereafter.  Other than the Veteran's unsupported assertions, the record contains no information suggesting a relationship between the currently diagnosed conditions and service.  Thus, the requirements for a VA examination are not met.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran has not identified any other outstanding records that are pertinent to the issues herein decided.

During the March 2013 Board hearing, the undersigned VLJ clarified the issues on appeal, identified potential evidentiary defects, and clarified the type of evidence that would support the Veteran's claims.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  See 38 C.F.R. § 3.103.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements as to the claims decided herein.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Law and Analysis

The Veteran contends that his current bilateral knee and ankle conditions, to include osteoarthritis and gout, are attributable to service.  Specifically, he has reported that his joint problems originated from hard manual labor while on active duty in the United States Army.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to establish entitlement to service connection, the record must contain competent evidence of (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases, including arthritis and gout (a type of arthritis), if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran's service treatment records reveal no evidence of knee, ankle, or other joint pathology.  At separation, in February 1972, the Veteran denied a history of arthritis, rheumatism, bursitis, foot trouble, bone, joint, or other deformity, and "trick" or locked knees.  A physical examination of his lower extremities was normal.  Following active duty, medical records from his reserve service likewise reveal no indication of knee or ankle problems, or any other joint symptoms.  Examinations performed in March 1973, April 1977, and December 1981 were negative for lower extremity pathology.  At the time of each examination, the Veteran denied any history of arthritis, rheumatism, bursitis, foot trouble, and "trick" or locked knees.

In August 1984, the Veteran underwent a general examination for Agent Orange exposure.  He was shown to be in good health apart from a diagnosed adjustment disorder.

In April 2001, VA outpatient records show that the Veteran reported that his right knee had given out.  Specifically, he reported that his "knee cap turn just like in Vietnam."  The clinical note indicated (without supporting evidence) that the Veteran suffered a gunshot wound into his right knee while in Vietnam, and that he had ongoing symptoms since that time which required the use of a cane.  On physical examination, the right knee was not swollen or tender.  X-ray testing revealed joint effusion and minor degenerative changes.  The impression was right knee instability.  He was fitted for a right knee brace.

In July 2003, the Veteran was treated for left ankle pain after he slipped and fell.  He was diagnosed with an ankle sprain and nondisplaced calcaneal fracture.

In January 2005, the Veteran underwent an SSA examination during which he complained of joint pain and stiffness.  On physical examination, he was noted to have mild joint deformity involving his knees, particularly in his left knee.  However, there was no tenderness or swelling and he was able to carry his knees through full range of motion.  The examiner noted a diagnosis of arthralgia and "probably arthritis."

In September 2005, the Veteran reported chronic knee pain.  An X-ray of the left knee was unremarkable.

In October 2005, a primary care note includes a reference to gout in the Veteran's knees, although the note indicates there was "no record" of such a condition.  Thereafter, references to gout appear in the Veteran's medical records with no explanation provided.

In March 2006, an X-ray revealed that the prior left heel fracture was well-healed.  Subchondral sclerotic change was noted at the superior calcaneus, at the midpoint of the joint, which the examiner noted most likely represented the degenerative process.

In May 2009, the Veteran reported left knee pain and swelling after he slipped off a curb.  He was fitted for a left knee brace.  A diagnosis of osteoarthritis was noted.

The Veteran filed the instant claim for service connection in December 2009.  During his Board hearing, he asserted that his knees and ankles have bothered him since service, and that he currently wears braces for his knees and ankles and also uses a walking cane.  He also testified that he has used a brace on his left knee and ankle since service.  Recent VA outpatient records document ongoing treatment for joint pain, generally attributed to osteoarthritis and/or arthralgia.

In light of the above, the evidence clearly establishes that the Veteran has current disabilities of the ankles and knees, to include a diagnosis of osteoarthritis.  However, upon review, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection, as there is no credible evidence demonstrating that these disabilities originated in service or within one year of his separation from active duty.

As noted above, the Veteran's service treatment records are devoid of any indication of knee, ankle, or other joint pathology.  The only evidence in favor of his claim is his testimony that his joints have bothered him ever since performing hard physical labor in service.  In this regard, the Board acknowledges that the Veteran is competent to report symptoms such as pain.  He is also competent to report a contemporaneous diagnosis rendered by a medical professional.  See Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, as his knee and ankle problems (including osteoarthritis and gout) have never been linked to in-service manifestations by a medical professional, his statements in this regard are entitled to minimal probative weight.  See Layno, 6 Vet. App. at 470 (lay testimony is general not competent to prove that which would require specialized knowledge or training).  Moreover, the Board finds that the lay statements describing in-service manifestations of joint symptoms, including the use of knee and ankle braces during service, or manifestations within one year of separation, are both internally inconsistent and inconsistent with the remaining evidence of record.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (in determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant).  Here, the February 1972, March 1973, April 1977, and December 1981 examination findings reflect positive evidence of normal lower extremities, and in fact the Veteran denied a history of joint problems (including arthritis) during each examination.  Thus, the medical evidence of record, as well as the Veteran's own reports of medical history from 1972 through 1981, weigh against a finding that his current knee and ankle symptoms began during, and have continued since, his active military service.

In sum, the most credible lay and medical evidence reveals that the first documentation of joint pathology occurred many years after the Veteran's discharge.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  Although the Board is sympathetic to the Veteran's present difficulties, nothing in the service treatment records or the post-service records indicates that bilateral knee or ankle pathology, to include osteoarthritis and gout, was manifest during service or within one year of separation.  Likewise, there is no credible evidence demonstrating a combination of manifestations sufficient to identify the disease entity, so as to support a finding of continuity of symptomatology associated with osteoarthritis or gout since separation.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Finally, the weight of the evidence is against a finding that his claimed disabilities are otherwise etiologically related to service. In short, there is no evidentiary basis upon which to find that the Veteran's claimed disabilities manifested in service or within one year of separation, or are otherwise linked to his service.


ORDER

Entitlement to service connection for bilateral knee disability is denied.

Entitlement to service connection for gout is denied.

Entitlement to service connection for bilateral ankle disability is denied.



REMAND

For the following reasons, the Board finds that the remaining issues must be remanded for additional evidentiary development prior to adjudicating them on the merits.

With respect to the claim for a nerve condition of the lower extremities, the Board finds that a VA examination is warranted.  A review of the Veteran's VA outpatient records reveals complaints of weakness, pain, and paresthesias in his lower extremities, and he has testified that these symptoms have been ongoing since his service.  Notably, service personnel records reflect that he served in the Republic of Vietnam from 1970 through 1971, and is therefore presumed to have been exposed to herbicides.  See 38 C.F.R. § 3.309(e) (listing early-onset peripheral neuropathy as a disease linked to herbicide exposure).  As such, the evidence is sufficient to warrant a VA examination.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the claimed left eye disability, the Veteran's service treatment records reflect that he sustained corneal abrasions in February 1971 when he got asphalt in his left eye.  VA records also document an eye injury in June 1979, while the Veteran was on active duty for training.  In April 2010, he was afforded a VA examination following which the examiner essentially concluded that the Veteran did not have a current left eye condition.  However, since that examination, the Veteran has been treated for various left eye symptoms, to include dry eye syndrome, presbyopia, and cataracts.  Most recently, a July 2015 VA optometry note documented right eye anisocoria with both pupils noted to be reactive.  The examiner recommended that the Veteran seek an eye evaluation, however it is unclear if he did so as the most recent VA outpatient records date from July 2015.  In light of the above, the Veteran must be afforded another VA examination to take into account his current left eye symptoms.  In addition, VA should obtain updated VA medical records, as such records may be relevant to his claim.  See 38 U.S.C.A. § 5103A(c)(2).

With respect to the claim for dizzy spells and blackouts, as well as the claim for memory loss, the Board finds that another VA examination is necessary to clarify the nature and etiology of the reported symptoms.  In September 2015, a VA ear specialist noted that the Veteran had a long history of dizzy spells, including in-service episodes, but that there was no evidence that such were caused by an ear condition.  The examiner then recommended that the Veteran be evaluated by either neurology or general medicine.  Although a headache examination was subsequently performed in January 2016, the Board finds that this examination was insufficient for purposes of the claims on appeal, as the examiner did not specifically address the cause of the Veteran's dizzy spells, blackouts, or memory loss.  In light of the above, the Board finds a remand is warranted for another VA examination.  See Barr v. Nicholson, 31 Vet. App. 303, 312 (2007) (once VA undertakes to provide a VA examination or obtain an opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA medical records for the period from July 2015 to the present.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his current nerve condition in his lower extremities, to include peripheral neuropathy.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed, and the entire claims file should be reviewed.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's lower extremity nerve condition was incurred in or aggravated during service, to include as due to herbicide exposure in Vietnam.

3.  Schedule the Veteran for a VA eye examination to determine the nature and etiology of any current left eye disorders.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed, and the entire claims file should be reviewed.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current left eye disorder/s was incurred in or aggravated during service.  The examiner should specifically discuss the February 1971 and June 1979 eye injuries documented in the service treatment records.

4.  Schedule the Veteran for a VA examination with neurology and/or general medicine to determine the nature and etiology of his current dizzy spells, blackouts, and memory loss.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed, and the entire claims file should be reviewed.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's reported dizzy spells, blackouts, and/or memory loss was incurred in or aggravated during service.  The examiner should specifically discuss the documented November 1971 syncopal episode and episodes of dizziness documented in VA outpatient notes dated in April and May of 1984, as well as recent documentation of such symptoms.

5.  After completing all indicated development, readjudicate the claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran a Supplemental Statement of the Case.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


